Citation Nr: 0917472	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-30 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from February 
1998 to February 2002.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in San Diego, California. 


FINDING OF FACT

The competent evidence fails to establish that the Veteran 
currently suffers from a lower back disorder related to his 
active duty service.


CONCLUSION OF LAW

A lower back disorder was not incurred in or aggravated 
during the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A June 2003 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in June 2003 partially satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the June 2003 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the June 2003 letter was sent to the 
Veteran prior to the August 2003 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  Although this notice was sent after the initial 
adjudication of the Veteran's claim, the Board finds this 
error nonprejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a September 2008 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the Veteran was afforded a VA 
examination with respect to the issue decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).   Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  To establish service connection in this manner, 
the evidence must show that the Veteran suffers from a 
current disability as a result of an in-service event(s).  

In this case, there is evidence that the Veteran was treated 
for a lower back condition during service.  According to his 
service treatment records, the Veteran was diagnosed with a 
muscle strain of the lumbar spine on March 30, 1998.  A 
treatment record from January 2001 also states that the 
Veteran fell and hurt his back in August 1998 but did not 
seek treatment.  

There is also evidence demonstrating that the Veteran was 
treated for a lower back condition after service.  VA 
treatment records show the Veteran was diagnosed with low 
back pain in September 2003.  Later VA treatment records from 
April 2003 show that the Veteran again complained of low back 
pain.  In March 2005, a VA Compensation and Pension exam 
revealed a mild spasm of the lower back.  

However, while the Veteran's treatment records show that he 
has been treated for his lower back both during service and 
after, there is no competent evidence that the Veteran has 
been diagnosed with a chronic back condition.  In January 
2009, a VA examiner found no detectable abnormalities in the 
Veteran's lower back.  While the Veteran was diagnosed with a 
spasm of the lower back on one occasion during the period of 
this appeal in March 2005, there is no indication that this 
spasm is a chronic disability.  Without evidence of a current 
chronic disability, the Veteran's claim must be denied, as 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). 

The Board has considered the Veteran's multiple diagnoses of 
lower back pain.  However, a "pain alone" claim must fail 
when there is no sufficient showing that pain derives from an 
in-service disease or injury.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, such 
a relationship has not been shown.  Rather, the Veteran's 
January 2009 VA examiner opined that it is less likely as not 
that the Veteran's lower back pain is related to his active 
duty service.  The examiner based her opinion on a review of 
the Veteran's claims file, including treatment history, and 
an examination of the Veteran.  Thus, the Board finds that 
the examiner was fully informed and places great weight on 
her medical opinion.  

The Board has not found a contradictory competent opinion 
linking the Veteran's lower back condition to his active duty 
service.  Although the Veteran himself has stated that his 
back condition is related to service, he is not competent to 
draw such a conclusion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (stating that laypersons are not 
competent to offer medical opinions).  

In sum, a preponderance of the evidence is against the 
Veteran's claim.  Although the Veteran has complained of 
lower back pain and has been treated for such on occasions 
both during service and after, a preponderance of the 
evidence demonstrates that the Veteran does not suffer from a 
current chronic lower back disability.  Further, even if the 
Veteran were deemed to suffer from a current chronic 
disability, there is no competent evidence linking the 
disorder to his active duty service.  Thus, since a 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt rule does not apply and the 
Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for a lower back disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


